Title: Abigail Adams to John Adams, 4 May 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            May 4th 1796 Quincy
          
          The first sight which saluted my Eyes this Morning was a fine colt. the complexion however is More like the Father than the Mother. having wisht you Joy upon this happy event, I shall proceed from this Domestick occurence to an other less important, to viz, that Cosset likewise has three ospring of the Same age with Octavia. they date their Birth from a memorable event too, for the inhabitants of Quincy yesterday very generally Signd the Memorial. if the Select Men, the Fathers of the Town had first Signd, I believe there would not have been a Dissenting voice. Your Brother and Mr Black spoke in Town meeting, to explain the meaning and intent of the buisness. Webb, and Wilson Marsh were most in opposition, the latter of whom plead ignorance, & in his original way, Stammerd out, that he would not chuse to go even to heaven, in any bodys pocket, that he should chuse to See his way theither. Webb was Sure, that it would bring us again under the Dominion of great Britain, and he had frightned Several good people with that Idea. Some however told him that they must think for themselves. about 60 Signd the Memorial at the Meeting. it was moved to chuse a committe to assist the Select Men, who appeard a Dead weight. this was carried and Mr Black and Beal were chosen. every Select Man refused to Sign, because Webb would not. yesterday we had a training. captain Newcomb had some buisness with me in the morning. after it was finishd he askd me some questions pertinant enough. how it could happen that Such a Majority in the House should be opposed, to what others Said was so hurtfull to the Country, and whether I did not think it would Subject us to the power and Authority of great Britain? with regard to his first Question, I told him, in all large assemblies he was sensible there were some leading Members, and that in the House of Representitives those Members, some of whom were Foreigners, from various motives were antifeaderel, that with regard to his other question, he could have no reason, to think that President, & senate would do any thing, any more than the people to Subject the Country to a power, against which the President had fought, and so often risk’d his Life, to

obtain that independance which we now enjoy’d. I read him a passage from a Letter of Yours in which You say, that it must be a National Determination and, that if the Nation determind upon war & confusion, You hoped they would not Charge it upon the Government. he seemd to be struck with this, and Said he was not for War— he Did not consider it in that light before, and that he would sign the memorial, which he did in the afternoon, and many of his company, so that last Evening, Captain Beal told me he had near a Hundred Subscribers— I observed to Newcomb that if the Treaty with Spain or Algiers was opposed in the Same Manner, that the people ought equally to petition that the Faith & Honour of the country might be preserved by carrying them into effect, that it was not the Country with whom the treaty was made, but the Lawfull power and Authority which the people had delegated to the President & Senate, was incroachd upon, and that the Merrits of the Treaty was not the Subject before them, but the Support of their Government. this Seemd to remove the fears he entertaind with respect to G B—
          at Weymouth, the Select Men requested mr Norton to read the papers after meeting, which he did, and the Dr explaind to them the design of the Memorial, upon which they Signd it without opposition. I have not heard from any other Towns. the people will generally be united. I avow a selfish motive, as well as a publick. I want to have the Buisness finishd, that My long absent Husband may / return to his ever affectionate
          
            Abigail Adams—
          
        